Case 2:21-cr-00025-WFN   ECF No. 1   filed 03/16/21     PageID.1 Page 1 of 2




                                                       FILED IN THE
                                                   U.S. DISTRICT COURT
                                             EASTERN DISTRICT OF WASHINGTON



                                              Mar 16, 2021
                                                  SEAN F. MCAVOY, CLERK




                                        2:21-CR-25-WFN
Case 2:21-cr-00025-WFN   ECF No. 1   filed 03/16/21   PageID.2 Page 2 of 2
